—Judgment, Supreme Court, New York County (Micki Scherer, J.), rendered February 26, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him to concurrent terms of 4V2 to 9 years and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The evidence amply supported a reasonable inference that defendant acted as a “screener” or “doorman” when he admitted the undercover officer to the locked drug location and directed him “upstairs” after ascertaining that the officer was seeking to purchase drugs. Concur—Rosenberger, J. P., Williams, Lerner, Saxe and Buckley, JJ.